                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                      No. 5 :20-CV-00252-M

CLEAN & SOBER MEDIA LLC,                             )
                                                     )
               Plaintiff,                            )
                                                     )
V.                                                   )              ORDER
                                    )
RENEW COUNSELING CENTER OF NC, LLC, )
NORMA NEGRON,                       )
GIANI RIVERA, and                   )
DOES 1-10,                          )
                                    )
           Defendants.              )



       These matters come before the court on Defendant Giani Rivera' s ("Rivera") Motion for

Summary Judgment [DE 66] and Defendants' Corrected Rule 11 Motion for Sanctions [DE 69].

The motions are fully briefed, and the court finds that a hearing will not materially assist the

court in adjudicating the matters. For the reasons that follow, the motion for summary judgment

is granted and the motion for sanctions is denied.

I.     Motion for Summary Judgment

       In this copyright action, Plaintiff alleges Defendants infringed its copyrights by copying

and downloading Plaintiffs protected publications onto Renew Counseling Center of NC, LLC's

("the company") website and publicly displaying them without Plaintiffs permission. Here,

Rivera seeks dismissal of Plaintiffs claims against her arguing that it is undisputed she is and

has been serving in the United States Navy for several years, and the only relationship she has to

the matters at issue in this case is that she is Defendant Norma Negron' s ("Negron") daughter

who worked for the company for a short time well before the events alleged here. Defendants
concede, after having taken Rivera' s deposition, that Rivera "had no involvement in the

allegations contained in the Complaint" and ask the court to dismiss Rivera as a defendant

"without prejudice." Rivera opposes the request saying the evidence (or lack thereof) reflects

that she has no liability in this matter and should be dismissed with prejudice.

       A.      Findings of Fact

       These factual findings are made solely for the purpose of adjudicating the present motion

and do not include facts irrelevant to the issue(s) raised in the motion.

       Negron is and always has been the sole owner and operator of the company. Declaration

of Norma Negron, October 8, 2020 ("Negron Deel.") at ,r 12. Rivera is Negron's daughter and is

currently on active duty in the United States Navy. Id. at ,r 21. Rivera enlisted in July 2016 and

is currently a Yeoman Seaman stationed at Norfolk Naval Station, Virginia.              Declaration of

Giani Rivera, December 15, 2020 ("Rivera Deel.") at      ,r 2.   Rivera worked for the company from

2013 to 2014, she was not paid for her work, and, during her time there, Rivera was not involved

with the creation or management of the company's website. Id. at            ,r 4; Negron Deel.   at   ,r 24.
Since leaving the company, Rivera has had no involvement with the management of the

company's website, and she never visited Plaintiffs website before this lawsuit and never agreed

to any terms or conditions on the Plaintiffs website. Rivera Deel. at ,r 5.

       B.      Legal Standards

       If "the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law" the court shall grant summary judgment. Fed.

R. Civ. P. 56(a). A dispute is "genuine" if the evidence would permit a reasonable jury to find

for the nonmoving party, and " [a] fact is material if it might affect the outcome" of the litigation.

Jacobs v. NC Admin. Office of the Courts, 780 F.3d 562, 568 (4th Cir. 2015) (internal



                                                  2
quotations and citations omitted). The court's role at the summary-judgment stage is not "to

weigh the evidence and determine the truth of the matter" but instead "to determine whether

there is a genuine issue for trial." Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986).

Accordingly, the court must "resolve all factual disputes and any competing, rational inferences

in the light most favorable" to the nonmoving party. Rossignol v. Voorhaar, 316 F.3d 516, 523

(4th Cir. 2003) (quoting Wightman v. Springfield Terminal Ry. Co. , 100 F.3d 228, 230 (1st Cir.

1996)).

          When the nonmovant bears the burden of proof at trial, the party seeking summary

judgment bears the initial burden of "pointing out to the district court-that there is an absence

of evidence to support the nonmoving party's case." Celotex Corp. v. Catrett, 477 U.S. 317, 325

(1986). If the moving party carries this initial burden, the burden then shifts to the nonmoving

party to point out "specific facts showing that there is a genuine issue for trial." Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (quoting the Federal Rules of

Civil Procedure).    In so doing, "the nonmoving party must rely on more than conclusory

allegations, mere speculation, the building of one inference upon another, or the mere existence

of a scintilla of evidence." Dash v. Mayweather, 731 F.3d 303, 311 (4th Cir. 2013). Instead, the

nonmoving party must support its assertions by "citing to particular parts of . .. the record," or

by "showing that the materials cited do not establish the absence .. . of a genuine dispute." Fed.

R. Civ. P. 56(c)(l); see Celotex, 477 U.S. at 324. While "it is the province of the jury to resolve

conflicting inferences from circumstantial evidence[,] [p ]ermissible inferences must still be

within the range of reasonable probability." Ford Motor Co. v. McDavid, 259 F.2d 261,266 (4th

Cir.), cert. denied, 358 U.S. 908 (1958). It is "the duty of the court to withdraw the case from




                                                 3
the jury when the necessary inference is so tenuous that it rests merely upon speculation and

conjecture." Id.

       D.      Analysis

       The material fact at issue in this matter is whether Rivera may be civilly liable for the

conduct alleged by the Plaintiff in the operative pleading. Plaintiff has proffered no evidence

indicating a genuine issue as to whether Rivera is or may be liable. Rather, Plaintiff concedes

Rivera had no involvement in the alleged conduct and seeks dismissal of its claims against

Rivera "without prejudice, such that if her testimony turns out to be untruthful, Rivera can be

brought back into the litigation." Resp. at 2. Plaintiff cites and the court has found no law

supporting a dismissal without prejudice based on the mere possibility that a party may not be

telling the truth. Rivera' s motion is granted and Plaintiffs claims against her are dismissed with

prejudice.

II.    Motion for Sanctions

       The Fourth Circuit instructs that, under Rule 11 of the Federal Rules of Civil Procedure,

"a district court may impose sanctions against a party who files pleadings that are not well

grounded in fact or law or who files pleadings for improper purposes such as harassment or

delay." CarMax Auto Superstores, Inc. v. Sibley, 767 F. App' x 462, 464 (4th Cir. 2019) (citing

Cooter & Gell v. Hartmarx Corp. , 496 U.S. 384, 403-04 (1990)). "A party must certify that his

' claims, defenses, and other legal contentions are warranted by existing law or by a nonfrivolous

argument for extending, modifying, or reversing existing law or for establishing new law. "' Id.

(quoting Fed. R. Civ. P. ll(b)(2)). "The legal argument must have absolutely no chance of

success under the existing precedent to contravene" Rule ll(b)(2). Id. (quoting Morris v.

Wachovia Sec. , Inc., 448 F.3d 268,277 (4th Cir. 2006)).



                                                4
          According to Defendants, Plaintiffs prosecution of Rivera in this case 1 is deserving of

Rule 11 sanctions, because Plaintiff failed to reasonably investigate its allegations against Rivera

and persisted in pursuing claims against Rivera despite submission of her sworn testimony that

she had no involvement in the alleged infringing conduct. Plaintiff counters that it named Rivera

as a Defendant based on a pre-filing investigation performed by Phenix Investigations, Inc.,

which informed Plaintiff that Rivera was "linked" to the company' s website and that Rivera was

an owner of the company based on its research; thus, Plaintiff argues, it had a valid basis to sue

Rivera "on information and belief." Plaintiff contends that it was not bound to take as true any

contrary statements or declarations and sought to depose Rivera, but Defendants refused to

produce her for a deposition - until, of course, March 22, 2021 at which time Plaintiff deposed

Rivera.

          As counsel is aware, there is a reasonable expectation of civility in all transactions before

this court. See Local Civil Rule 83 .1 (g) ("Counsel shall conduct themselves with dignity and

propriety."). The briefing filed in this matter and in relation to Plaintiffs motion for preliminary

injunction reflect sarcasm, inflammatory language, and back-and-forth accusations of lying,

hiding the ball, and engaging in other improper conduct. While the court encourages zealous

advocacy and healthy debate, uncivil arguments fail to persuade and violate the local rule.

          The court finds that both sides in this case have engaged in uncivil behavior over the

course of this litigation.     Any indication of further uncivil conduct will result in an order

directing all counsel of record to appear before this court, in person, to explain the violation(s) of

1 In the motion, Defendants also challenge Plaintiffs prosecution of Defendant Frankie
Kennedy; however, they do not mention Kennedy in the reply brief and the court notes that
Plaintiff stipulated to the dismissal of Kennedy from this action on October 23, 2020. DE 27.

                                                    5
Local Civil Rule 83 .1 .

       However, the court finds that Plaintiffs conduct with respect to Rivera does not give rise

to Rule 11 sanctions.      As is true in most (if not all) civil actions, a named defendant will

denounce any fault or liability in the alleged malfeasance; typically, whether and to what extent

the fault may lie reveals itself in the discovery process. Here, Rivera did not simply object to

certain or specific allegations made against her but disclaimed all liability in the matter. Given

Rivera' s close relationship to the company' s owner, Negron, the Plaintiff reasonably requested

Rivera' s deposition to test her remonstrations.       Plaintiffs conduct in this respect is not

sanctionable.

III.   Conclusion

       Accordingly, Defendant Rivera' s motion for summary judgment [DE 66] is GRANTED

and Defendants' motion for Rule 11 sanctions [DE 69] is DENIED. The Clerk of the Court is

directed to remove Giana Rivera as a defendant from this case.


        SO ORDERED this        ?,..(
                                       sr
                                       day of May, 2021.




                                             ~ £ IV7-r..u,• ~
                                               RICHARD E. MYERS II
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  6
